Title: To John Adams from Samuel Stanhope Smith, 16 May 1798
From: Smith, Samuel Stanhope
To: Adams, John



Sir,
Princeton May 16th 1798

I am informed that the students of this College, seized with the general spirit that is pervading the country, have presumed to offer you their address on the present state of public affairs. As this measure has been entirely planned & executed without the privity, or participation of any of the Masters of the College, I fear it must be at least imperfectly, perhaps, imprudently executed—Most of them are very young, and hardly competent to prepare such an address in a manner that will be sufficiently respectful to you, or honourable to themselves, or the institution. You will be good enough to accept it merely as a testimony of youthful ardor, and to overlook their indiscretion, & their imperfections—Hardly any of them have yet attained the age of eighteen—
I was abroad at the time, & therefore had no opportunity either to arrest, or to direct it—In one view it will be not unpleasing to you to see their zeal. In another, it would have been desirable if they had taken more prudent measures to consult the honor of the place of their studies.
Participating a warm and lively interest in all your anxieties for the safety & prosperity of your country, I have the honor to be / Sir, / Yr. Mo. Obdt. & Mo. hble. servt.

Saml. S. Smith